Citation Nr: 0516688	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for right upper 
extremity disability.

4.  Entitlement to service connection for left upper 
extremity disability.

5.  Entitlement to service connection for left hip 
disability.
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from July 
1978 to March 1982.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2003 rating decision by 
the Detroit, Michigan Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  

The Board notes that, in his original application for 
compensation benefits, the veteran submitted evidence that he 
was given a temporary profile in service due to a soft tissue 
injury to the right hip, and treatment for maxillary 
sinusitis and gastrointestinal irritation.  In a statement 
received in October 2002, the veteran filed a claim for 
service connection for post-traumatic stress disorder 
("PTSD") and entitlement to nonservice-connected pension.  
In a statement received February 2003, he also referred to a 
"concussion" injury in service.  These issues have not been 
addressed by the RO, and are therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
disabilities involving his left lower extremity and both 
upper extremities.  In his February 2003 NOD, he requested 
the RO to obtain specific service medical records of his 
treatment for the following injuries: 

1.	November 1978 (Fort Gordon, Augusta, Georgia)-hit 
in the right shoulder and left leg by ammunition 
cases;  
2.	March 1979 (Red Stone Arsenal, Alabama)-run over 
by a jeep, broken left femur; 
3.	May 1980 (Suteguard, Germany)-hit by missiles, 
concussion with hospitalization for two weeks; and
4.	November 1983 (Fort Carson, Colorado)--broken 
ankle, soft tissue damage to left hip and right 
shoulder.

In his original application for compensation benefits 
received in August 2002, the veteran also appears to refer to 
treatment for his claimed disabilities at the Battle Creek, 
Michigan, VA Medical Center ("VAMC") since March 1979.  The 
Board notes, however, that the veteran was in active service 
until March 1982. 

In this case, the veteran has submitted selected copies of 
documents from his service medical records ("SMRs") and his 
VA clinic records.  The RO requested all SMRs from the 
National Personnel Records Center ("NPRC"), however, they 
only received dental records from 1981-1982.  No follow-up 
was initiated despite the fact that the veteran provided 
information about where and when his injuries occurred and 
were treated.  Additionally, the RO has not requested 
complete clinical records from the Battle Creek, Michigan 
VAMC, although it attempted to clarify his dates of treatment 
in a September 2002 letter to the veteran.

Pursuant to the Veterans Claims Assistance Act ("VCAA"), VA 
has a duty to assist a veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. §  5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  With regard to 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain the 
relevant records, until and unless it concludes that the 
records do not exist or that it determines further requests 
would be futile.  38 C.F.R. § 3.159 (c)(2) (2004).  In this 
case, the RO has not complied with the VCAA and its 
implementing regulations. 

The RO must undertake exhaustive efforts to obtain the 
veteran's SMRs and any VA clinic records known to exist 
pursuant to 38 U.S.C.A. § 5103A(b)(3) (2002) and 38 C.F.R. 
§ 3.159(c)(2) (2004).  In the event that SMRs cannot be 
located and/or are unavailable, the RO should notify the 
appellant of the need to submit alternate forms of evidence 
in lieu of missing SMRs that may support his contention that 
he was injured during the specific times claimed. 

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and this case is REMANDED to the RO via the AMC for 
the following development:

1.	Request that a thorough investigation be made to 
locate the veteran's missing SMRs as well as his 
military personnel records and associate them with 
the claims file.  In particular, request the NPRC 
locate any records referenced by veteran regarding 
the injuries he claims listed below:  

a.	treatment for right shoulder and left leg 
injury at Fort Gordon, Augusta, Georgia in 
November 1978; 
b.	treatment for broken left femur at the Red 
Stone Arsenal ("RSA"), Alabama in March 
1979;
c.	hospitalization for concussive injury in 
Suteguard, Germany in May 1980;
d.	treatment for injuries to the ankle, left 
hip and shoulder at Fort Carson, Colorado 
in November 1983; and 
e.	any and all line of duty determinations and 
accident reports for the claimed injuries.

If, after an exhaustive search, it is determined 
the records do not exist or have been lost, 
document this fact and note all attempts that were 
made to locate them.  Then, if appropriate, notify 
the veteran of the need to submit alternate forms 
of evidence in lieu of missing SMRs and personnel 
records. 

2.	The veteran should be requested to identify the 
names, addresses and approximate treatment dates of 
all providers of private medical treatment since 
his discharge from service, to include his private 
doctor that treated him for a left knee injury in 
approximately 2001 and whether any employer medical 
records are available from "Lumar Industry."

3.	The RO should request complete clinic records from 
the Battle Creek, Michigan VAMC since the veteran's 
discharge from service.

4.	Upon completion of the above, the RO should then 
readjudicate the claims on appeal.   If any benefit 
sought on appeal remains denied, the RO should send 
the veteran and his representative, if any, a 
supplemental statement of the case ("SSOC") 
within an appropriate period of time to respond.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

